UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7840


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KEITHROY NOEL CLARKE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:97-cr-00166-RBS-4)


Submitted:    January 13, 2009               Decided:   January 20, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Keithroy Noel Clarke, Appellant Pro Se. Laura Pellatiro Tayman,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keithroy    Noel   Clarke       appeals   the   district    court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                      We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm the judgment of the district court.                  United States v.

Clarke, No. 2:97-cr-00166-RBS-4 (E.D. Va. filed July 31, 2008;

entered Aug. 1, 2008).           We dispense with oral argument as the

facts   and    legal     contentions   are     adequately     presented    in   the

materials before the court and oral argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          2